Citation Nr: 0112817	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  97-20 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for tenosynovitis 
of the right Achilles tendon and fascial muscle tear, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for right trapezius 
myositis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty for training with the 
United States Army Reserves from May 1988 to March 1989 and 
on active duty from September 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

A December 1998 Statement of the Case issued by the RO 
addressed the issues of whether new and material evidence had 
been submitted to reopen a claim for service connection for a 
heart disorder and entitlement to service connection for a 
back disorder.  Neither the veteran or her representative 
addressed either of these issues in their subsequently 
submitted statements.  Therefore, the Board has concluded 
that the veteran is not currently seeking appellate review 
with respect to either of these issues. 


FINDING OF FACT

The veteran's tenosynovitis of the right Achilles tendon and 
fascial muscle tear is manifested by full range of motion in 
the right ankle with no evidence of weakness, instability, 
painful motion or functional limitations. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected 
tenosynovitis of the right Achilles tendon and fascial muscle 
tear have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.56, 4.71a and 4.73, Diagnostic Codes 
5271 and 5311 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claim was most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board notes that all pertinent records have been obtained 
and that the veteran was provided a VA examination of her 
right ankle disability in June 1999.  The facts relevant to 
the issue decided herein have been properly developed, and 
there is no outstanding evidence which should be obtained.  
Consequently, there is no further action to be undertaken to 
comply with the provisions of the VCAA, and the veteran will 
not be prejudiced as a result of the Board deciding this 
issue without first affording the San Juan, Puerto Rico RO an 
opportunity to consider her claim in light of the VCAA.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000). The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor. 38 C.F.R. § 4.3 (2000).

The veteran's right ankle disability has been evaluated by 
the RO under 
38 C.F.R. §§ 4.71a and 4.73, Diagnostic Codes 5271 and 5311, 
respectively.  A 10 percent disability evaluation has been 
assigned.  

The Board notes that the Schedule has been revised with 
respect to the ratings applicable to muscle injuries, 
effective July 3, 1997.  62 Fed. Reg. 30235-30240 (1997) 
(codified at 38 C.F.R. §§ 4.55 - 4.73; 38 C.F.R. §§ 4.47-4.54 
and 4.72 were removed and reserved).  The defined purpose of 
these changes was to incorporate updates in medical 
terminology, advances in medical science, and to clarify 
ambiguous criteria.  The comments clarify that the changes 
were not intended to be substantive.  See 62 Fed. Reg. 30235- 
30237(1997).  The RO provided the veteran notice of the 
revised regulations in the September 2000 supplemental 
statement of the case.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. at 393-394.

To warrant a 20 percent evaluation under 38 C.F.R. § 4.73, 
Diagnostic Code 5311, the disability must be moderately 
severe with objective evidence of some evidence of 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Historically, the medical 
records reflect that in February 1989, the veteran sprained 
her right ankle while running during active duty for training 
but that it resolved without any evidence of any chronic 
right ankle pathology.  In this regard, a January 1990 VA 
examination report reflects that a diagnosis of a right ankle 
sprain by history was entered.  Service medical records for 
the veteran's period of active service during Operation 
Desert Storm, to include a demobilization examination in 
April 1991, do not contain any clinical evidence of a right 
ankle disorder.  The veteran's musculoskeletal system was 
reported as normal at discharge.  X-rays of the right ankle 
in the lateral and oblique views, performed by VA in January 
1994, were normal.  

A December 1994 VA outpatient report reflects that the 
veteran complained of pain in the medial-posterior aspect of 
the distal right leg when she walked or ran.  An examination 
of the right foot revealed adequate pulses and sensory 
function.  There was no evidence of tenderness to palpation 
of the posterior right tibia.  There was slight limitation of 
dorsiflexion in the right ankle and no evidence of pain on 
inversion or eversion.  During a July 1999 VA feet 
examination, the veteran related that she had not sought any 
treatment for her right "heel" condition over the previous 
year.  She reported that she had difficulty ascending and 
descending stairs, wearing high heels, rising on her toes to 
grasp objects and standing for a long time.  The veteran 
indicated that she did not use a crutch, brace, cane or 
corrective shoes to walk, and that she had not had any 
surgery on her right heel.  An examination of the right ankle 
revealed normal range of motion.  The veteran had a normal 
gait cycle.  There was no evidence of any painful motion, 
edema, instability, weakness of the right ankle or heel.  
There was non-disabling tenderness to palpation on the right 
heel Achilles tendon on insertion or functional limitation of 
standing or walking.  The VA examiner reported that the 
veteran's right ankle was within normal limits.  Overall, 
there is no medical evidence of the type of disability 
contemplated for a moderately severe disability of Muscle 
Group XI.

As noted above, the medical evidence of record revealed that 
the veteran had full range of motion of the right ankle, 
therefore a higher evaluation is not warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  The Board 
recognizes that United States Court of Appeals for Veterans 
Claims has held in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
that where evaluation is based on limitation of motion, such 
as Diagnostic Code 5271, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  As noted previously, 
the VA examiner in July 1999 specifically indicated that 
there was no evidence of any functional loss, weakness or 
instability of the right ankle.  Therefore, the Board finds 
that such does not create a disability picture analogous to 
the criteria for a higher evaluation under the applicable 
Diagnostic Code under DeLuca.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

The Board has also considered other potentially applicable 
rating codes, but finds no basis to assign a higher rating.  
For example, there is no indication of ankylosis of the ankle 
(Diagnostic Code 5270) or the subastragalar or tarsal joint 
(Diagnostic Code 5272), malunion of the os calcis or 
astragalus (Diagnostic Code 5273) or astragalectomy 
(Diagnostic Code 5274).  Furthermore, the veteran has not 
contended that she has any symptomatology to warrant an 
increased rating under these provisions.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2000) since the veteran has argued, in essence, 
that her service-connected right ankle disability has 
interfered with her ability to stand during employment.  
However, the veteran has maintained employment as a window 
distribution clerk at the United States Post Office since 
1993.  Moreover, there is notably no documentation of missed 
work by the veteran because of her service-connected right 
ankle disability, and no evidence that the veteran's 
disability has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Indeed, as noted previously, the 
veteran indicated that she had not sought any treatment for 
her right ankle disability during the previous year.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to a rating in excess of 10 percent for 
tenosynovitis of the right Achilles tendon and fascial muscle 
tear is denied.


REMAND

The veteran contends, in essence, that she currently has a 
stomach disorder and right trapezius myositis which had their 
onset during service.

As noted above during the pendency of the appellant's appeal 
but after the case was forwarded to the Board, the Veterans 
Claims Assistance of Act of 2000, Pub.L. No. 106-475, 114 
Stat. 2096 (2000) became law.  This liberalizing legislation 
is applicable to the appellant's claims.  In the Board's 
opinion, further development is required to comply with the 
duty to assist provisions of this law. 

Although the RO provided the veteran with VA muscles and 
stomach examinations in July and August 1996 and the reports 
of these examinations reflect diagnoses of right trapezius 
myositis and duodenal ulcer and hiatal hernia with reflux, 
respectively, they are not adequate for the purpose of 
determining whether the veteran's claimed disabilities are 
etiologically related to service.  

In light of these circumstances, the Board has concluded that 
further development is required to comply with the provisions 
of the VCAA.  Accordingly, this case is REMANDED to the RO 
for the following action:

1.  The RO should contact the veteran and 
request that she identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may posses additional 
records pertinent to her pending claims.  
With any necessary authorization form the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the veteran 
which have not been secured previously.  

2.  If the RO is unsuccessful in 
obtaining any medical record identified 
by the veteran, it should inform the 
veteran and her representative of this 
and request them to provide a copy of the 
outstanding medical records.  

3.  Then, the RO should arrange for the 
veteran to undergo examinations by 
physicians with appropriate expertise to 
determine the nature, extent and etiology 
of any current stomach disorder and right 
trapezius myositis.  All necessary tests 
or studies, including X-rays, should be 
conducted.  The appropriate examiner 
should be requested to provide an opinion 
with respect to each of the foregoing 
disabilities shown to be present as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to service.  The examiner should 
also provide opinions concerning the 
impact of these disabilities on the 
veteran's ability to work.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  The 
claims file, including a copy of this 
REMAND, must be available to and reviewed 
by the examiners.  The reports are to 
reflect that a review of the claims file 
was made.  The examination reports must 
be typed.  

4.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action require to 
comply with the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000.  

5.  Then, the RO should readjudicate the 
claims for service connection for a 
stomach disorder and right trapezius 
myositis.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond thereto.   

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand the Board intimates no opinion as to any final outcome 
warranted.  The veteran need take not action until she is 
otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.
		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals



 



